Title: To Thomas Jefferson from Jacob Wagner, 28 August 1804
From: Wagner, Jacob
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Department of State 28 August 1804.
               
               I have the honor to enclose, according to your directions, two sealed commons, one for Samuel Travis as mate of a Revenue Cutter and the other for a commor. of Loans for South Carolina. The blank pardon enclosed is for a different person and crime from those about which you gave the former direction. Last week I had the honor to forward the blank commons for the officers of Orleans territory, which I hope you may have safely and seasonably received. 
               With the highest respect, I have the honor to be, Sir, Your most obed. Servt.
               
                  
                     Jacob Wagner
                  
               
            